Order filed February 9, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00900-CV

   CITIGROUP GLOBAL MARKETS REALTY CORPORATION, Appellant

                                          V.

              STEWART TITLE GUARANTY COMPANY, Appellee

                                          and
                                NO. 14-11-00901-CV

                 K.R. PLAYA VI, S. DE R.L., DE C.V., Appellant

                                          V.

              STEWART TITLE GUARANTY COMPANY, Appellee


                      On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-03256


                                       ORDER
      The reporter's record in this case was originally due October 28, 2011. See Tex. R.
App. P. 35.1. Marijane Stomberg has not filed her portion of the reporter's record.
The court has not received a request to extend time for filing the record. We therefore
issue the following order.

        We order Marijane Stomberg to file her portion of the record in this appeal
within 30 days of the date of this order. If Marijane Stomberg does not timely file her
portion of the record as ordered, the court may issue a show cause order directing her to
appear before this court on a date certain to show cause why she should not be held in
contempt for failing to file the record as ordered. Contempt of court is punishable by a
fine and/or confinement in jail.



                                         PER CURIAM




                                           2